Citation Nr: 0935527	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-38 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the severance of service connection for residuals 
of frostbite of the right foot was proper.

2.  Whether the severance of service connection for residuals 
of frostbite of the left foot was proper.

3.  Whether the severance of service connection for 
peripheral neuropathy of the right lower extremity was 
proper.

4.  Whether the severance of service connection for 
peripheral neuropathy of the left lower extremity was proper.

5.  Entitlement to service connection for a lumbosacral spine 
disability.




REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 
1970.

By rating action dated August 2002, the Regional Office (RO) 
granted service connection for residuals of frostbite of each 
foot and for peripheral neuropathy of each lower extremity.  
In addition, the RO denied service connection for a 
lumbosacral spine disability.  

In November 2003, the RO proposed that service connection for 
residuals of frostbite in each foot and peripheral neuropathy 
in each lower extremity be severed.  By letter dated January 
2004, the Veteran was notified of the proposed action and of 
his right to submit evidence showing the change should not be 
made.  In March 2004, the RO severed service connection.  In 
May 2005, the Board remanded the claim to afford the Veteran 
the opportunity to testify at a hearing before a Veterans Law 
Judge.  The hearing was held in September 2005.  By decision 
dated December 2005, the Board affirmed the severance of 
service connection as well as the denial of service 
connection for a lumbosacral spine disability.  

The Veteran appealed these determinations to the United 
States Court of Appeals for Veterans Claims (Court).  By 
decision dated June 2008, the Court vacated those parts of 
the Board's decision that denied service connection for a low 
back disability, and determined that the severance of service 
connection for residuals of frostbite of each foot and 
peripheral neuropathy of each lower extremity was proper.  In 
addition, the Court affirmed the Board's decision denying 
service connection for post-traumatic stress disorder.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO granted service connection for frostbite of each 
foot, and for peripheral neuropathy of each lower extremity 
in an August 2002 rating action.

2.  The credible evidence of record does not demonstrate that 
the Veteran was on guard duty on December 24 and 25, 1969, 
and was exposed to extreme cold at that time.

3.  The service treatment records do not show that the 
Veteran sustained a cold injury in service.

4.  A March 2004 rating decision of the RO severed service 
connection for frostbite of each foot and for peripheral 
neuropathy of each lower extremity, effective June 1, 2004.

5.  The grant of service connection for residuals of 
frostbite of each foot and for peripheral neuropathy of each 
lower extremity, without credible evidence of an in-service 
cold injury to the feet and lower extremities, was clearly 
and unmistakably erroneous.

6.  The service treatment records are negative for complaints 
or findings pertaining to a low back disability.

7.  The Veteran's low back disorder was initially manifested 
after service, and there is no competent medical evidence 
linking it to service.


CONCLUSIONS OF LAW

1.  The grant of service connection for residuals of 
frostbite of each foot and for peripheral neuropathy of each 
lower extremity constituted clear and unmistakable error, and 
the RO properly severed service connection for these 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.105(d), 3.303 (2008).

2.  A lumbosacral spine disorder was not incurred in or 
aggravated by active service, nor may such be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

With respect to the Veteran's claim for service connection 
for a lumbosacral spine disorder, in a February 2001 letter, 
issued prior to the decision on appeal, the RO provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  With respect to the other issues, a January 
2004 letter advised the Veteran of his due process rights 
regarding the severance of service connection.  The claims 
were last readjudicated by the RO in January 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment and personnel records, private medical records, VA 
medical records, VA examination reports, lay statements, 
internet articles, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing evidence and 
argument in support of his claim.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an effective date to be assigned is rendered 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

	I.  Propriety of Severance of Service Connection

VA regulations provide, generally, that service connection 
will be severed only where evidence establishes that the 
determination establishing service connection was clearly and 
unmistakably erroneous.  The burden of proof is upon the 
Government.  A change in diagnosis may be accepted as a basis 
for severance action if the examining physician certifies 
that, in light of all accumulated evidence, the diagnosis on 
which service connection was predicated was clearly erroneous 
38 C.F.R. § 3.105(d).

The procedural safeguards, as set out in 38 C.F.R. § 
3.105(d), require that, when severance of service connection 
is warranted, the RO must provide a veteran a rating decision 
proposing severance of service connection, and that proposal 
must set forth all material facts and reasons.  In this case, 
the RO issued such a proposed rating decision in November 
2003, and notified the Veteran of the proposed decision in 
January 2004.  The regulations require that the claimant be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
as was done in this case.

Governing regulation provides that a veteran must be given 60 
days for the presentation of additional evidence to show that 
service connection should be maintained.  38 C.F.R. § 
3.105(d).  The January 2004 notice explained that the Veteran 
could submit additional evidence to show that the proposed 
action should not be taken and advised the Veteran of his 
right to request a personal hearing.  The Veteran was advised 
that, if there were no response or additional evidence from 
the Veteran within 60 days, the RO would make a decision 
based on the evidence considered in the proposal to sever 
service connection.

In January 2004, following this notification, the Veteran 
indicated that he disagreed with the proposed severance of 
service connection.  He submitted additional evidence.  

Subsequently, in a March 2004 rating decision, the RO severed 
service connection for residuals of frostbite of both feet, 
to include peripheral neuropathy of both lower extremities, 
effective June 1, 2004.  The Veteran was notified of this 
decision by a letter dated in March 2004.  His award was 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the Veteran expired.  
38 U.S.C.A. § 5112; C.F.R. § 3.105(d).  Thus, the record 
establishes that the RO satisfied all procedural requirements 
specified by regulation where severance of service connection 
is contemplated.  Id.


Turning to the merits of the severance, the evidentiary 
standard for clear and unmistakable error (CUE) has been 
analyzed in a number of opinions by the Court.  Most of these 
address the appeals of claimants seeking a finding of CUE in 
a past denial of benefits.  However, the Court has held that 
the standard is equally applicable to VA where the issue is 
severance of service connection based on CUE.  Once service 
connection has been granted, 38 C.F.R. § 3.105(d) provides 
that it may be withdrawn only after VA has complied with 
specific procedures and the Secretary meets his high burden 
of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) 
("In effect, § 3.105(d) places at least as high a burden of 
proof on the VA when it seeks to sever service connection as 
§ 3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.")

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. § 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  In fact, 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," clearly contemplating the consideration of 
evidence acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

Personnel records disclose that the Veteran was stationed on 
the USS Intrepid from October 1, 1968, to December 23, 1969 
when he was transferred to the USS WASP.  His service leave 
record shows that he was on leave from December 24, 1969 to 
January 4, "1969."  The personnel records also show that he 
reported for duty in San Juan, Puerto Rico on January 5, 
1970.  He reported to the Naval Air Station, Quonset Point, 
Rhode Island on April 15, 1970.  

The service treatment records are negative for complaints or 
findings pertaining to frostbite or a cold injury of the feet 
or lower extremities.  Clinical evaluations of the feet and 
lower extremities on the separation examination in March 1970 
were normal, as were neurological and vascular systems.  

The Veteran submitted a claim for service connection for 
frostbite in October 1999.  He indicated treatment for this 
condition for four years previously, but denied having 
received any treatment for any of the claimed conditions on 
active duty.  

VA outpatient treatment records show that the Veteran was 
seen in July 1999.  He stated he was being treated by a 
podiatrist for the sequelae of exposure and a frostbite 
injury to the feet.  He asserted that the frostbite had 
occurred in service.  The impression was fungus infection of 
the toenails.

In a July 1999 letter, a private podiatrist asserted that he 
was treating the Veteran for sequelae resulting from exposure 
and a frostbite injury to both feet.  An invoice from the 
podiatrist indicates that the initial visit was in August 
1993, although the condition treated at that time was not 
reported.

On VA cold injury protocol examination in February 2001, the 
Veteran asserted he was exposed to a blizzard while stationed 
in Rhode Island.  He claimed he had been forced to stand 
outside for eight hours.  The pertinent diagnosis was cold 
injury to the feet in service.  

In a March 2002 statement, the Veteran asserted that he stood 
on guard duty for eight hours in minus 20 degree weather in a 
blizzard.  

VA outpatient treatment records reveal that when he was seen 
in May 2003, the Veteran asserted that he had suffered from 
frostbite in 1970, and since that time, his legs had become 
numb to the point he could not move his toes.  

In essence, the Veteran, in various correspondence, asserts 
that his service personnel records are not accurate.  He 
states that after leaving the USS Intrepid, he was placed on 
guard duty in Quonset Point, Rhode Island for the entire 
night of December 24, 1969, and that he and other guards 
stood in knee-deep snow in a parking lot all night while 
wearing leather boots.  He maintains that the superior 
officer did not relieve him and that he could not leave his 
post.  He added that he was finally relieved the next 
morning, December 25, 1969, when he went to sick bay.  He 
returned home that day, after leaving sick bay.

In a January 2004 statement, A.Z., related that the USS 
Intrepid was stationed at Quonset Point, Rhode Island in 
December 1969.  He added that the weather was very cold.  He 
said he had been on the Intrepid from 1969 to 1971.  While 
supporting the Veteran's assertion that he was in Quonset 
Point, Rhode Island in December 1969, the statement does not 
indicate that he witnessed the Veteran performing guard duty 
in blizzard-like conditions on December 24, 1969. 

The Veteran submitted statements from three individuals in 
October 2004.  These statements indicate that they recalled 
seeing the Veteran when he was home on December 25, 1969.  
Two of the writers stated that the Veteran had told them that 
he had performed guard duty prior to coming home in extremely 
cold weather, and that his feet were bothering him.

In December 2008, the Veteran submitted additional lay 
statements.  Statements from H.W.K. and R.L. mentioned that 
the Veteran complained about his feet when he came home on 
Christmas day in 1969.

In a December 2008 statement, E.L. who states she was a 
hospital x-ray technician at the time, stated that the first 
time the Veteran complained of foot pain was on December 25, 
1969.  She said he showed her his feet and legs.  He 
described to her how cold it was on that night and how he 
hurt.  She stated that he complained of pain in his feet and 
legs, took his shoes and socks off, and his feet did not look 
right to her.  She said she told him to go to the hospital, 
and that his legs ached as well as his low back and thighs.  
She said his feet and legs were a different color than his 
thighs and upper part of the legs.

Initially, with respect to the lay statements, the Board 
observes that the passage of time since the event described, 
a period of decades, diminishes the accuracy of the 
statements, especially since the nature of the event would 
not have made a lasting impression on individuals who were 
only tangentially involved, notwithstanding the attempts of 
the persons to assure the accuracy of the 40 year old memory.  

While E.L., in her most recent statement, now provides an 
observation that the feet and legs did not "look right" and 
that they were a different color, her training as an x-ray 
technical and employee at a doctor's office does not render 
her capable of diagnosing frostbite, or attributing her 
current recollection of his foot coloring to a cold injury.  
Indeed, she states that she advised the Veteran to go to the 
hospital due to the appearance of his feet.  Yet, the Veteran 
sought no medical treatment at that time, nor did he report 
to sick bay at his new duty station upon arriving, despite 
the complaints he was purportedly making to friends and 
family during his leave.  Rather, he was not seen in sick bay 
until February 1970, and had no complaints with regard to his 
feet at that time, nor did he mention a cold injury at any 
point during that or subsequent treatment despite his current 
contention of symptoms since that time.  Moreover, the post 
service indication of treatment for the Veteran's feet is in 
1993, more than 20 years after discharge from service.  The 
Board finds the statement, rendered 40 years after the date 
in question, is inconsistent with contemporaneous service 
personnel and treatment records, and is not credible.  See 
Buchanan, 451 F.3d at 1337 (Board can consider bias in lay 
evidence and conflicting statements of the veteran in 
weighing credibility).

In essence, the crux of this case concerns the Veteran's 
contention that he served on guard duty in a blizzard on 
December 24-25, 1969 and suffered frostbite to his feet while 
standing guard duty in knee deep snow.  However, the service 
personnel records show he was transferred on December 23, 
1969 and was on leave on December 24, 1969.  He contends he 
went to sick bay immediately following guard duty on December 
25, 1969 for a few hours, then drove home to New Jersey 
(which, according to weather information in the file, would 
have been during a large snowstorm affecting the northeast 
beginning on December 25).  However, in his original 
application filed in 1999, he specifically stated that he had 
not received treatment on active duty for the claimed 
conditions (which included his frostbite and his back).  The 
Board notes that in respect to his back claim, he now 
contends he was treated several times at sick bay.  Moreover, 
in a January 2006 statement with respect to a PTSD claim, the 
Veteran contended that he was on stretcher bearer duty at the 
time pilot B.L.S. died, having been brought down to his 
station.  However, when testifying at a hearing, he stated 
that he had arrived on the ship that day and that it would be 
a couple of weeks before a person was generally assigned to a 
division on the ship.  He testified that he was visiting sick 
bay and was getting mustered aboard the ship, when the pilot 
was brought down.  He stated that he was eventually assigned 
as a stretcher bearer.  (The Board notes that his service 
records do not reflect he was on board ship at that time that 
B.L.S. died).  Thus, throughout the course of his claims, the 
evidence shows inconsistencies in statements being made as 
well as statements being in direct contrast to service 
records.  At best, these inconsistencies merely reflect the 
unreliability of the recollections of events occurring 
decades previously.  In light of the service record showing 
he was on leave, as well as inconsistencies in his statements 
during the course of the claim, the Board finds his 
contentions are simply not credible.  Id.; see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (credibility of a witness 
can be impeached by a showing of interest, bias, or 
inconsistent statements).

The Board notes that the Veteran contends that his treatment 
for tinea pedis in service is proof of frostbite.  However, 
the Veteran did not report a cold injury at the time of 
seeking treatment or at his separation examination, and there 
was no evidence of treatment for his feet for 20 years after 
his discharge from service.  All of the medical opinions 
addressing frostbite are based upon his assertion of 
suffering from a cold injury in service, specifically on 
Christmas Eve and Christmas Day in 1969, when his service 
records show he was on leave.  As such, these opinions are 
entitled to no probative weight.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (providing that reliance on a 
Veteran's statement renders a medical report incredible if 
the Board rejects the statements of the Veteran).  The Board 
notes that the favorable VA examination opinion was not based 
upon claims file review.

As the Veteran's service treatment records make no mention of 
a cold injury and his personnel records place him on leave at 
the time of the alleged cold exposure, the sole basis for the 
award of service connection for cold injury residuals and 
peripheral neuropathy was the statement of the Veteran that 
he suffered frostbite in service on guard duty on Christmas 
Eve/Day in 1969.  As there is no credible evidence to support 
such contention, the Board finds the RO's August 2002 award 
of service connection for residuals of frostbite of both 
feet, to include peripheral neuropathy of both lower 
extremities, constituted error that is "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  The RO's 
granting of service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy of both lower 
extremities, was not based on extant statutory or regulatory 
provisions and, therefore, constituted CUE.  

Thus, the August 2002 rating decision contains CUE in 
granting service connection for residuals of frostbite of 
both feet, to include peripheral neuropathy of both lower 
extremities.  Consequently, severance of service connection 
for these disabilities was proper.  38 C.F.R. § 3.105(d).

	II.  Lumbosacral spine disability 

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical evidence.  When he 
testified at a hearing before the undersigned in September 
2005, the Veteran asserted that he injured his back during 
his deployment in the Gulf of Tonkin while he was aboard the 
USS Intrepid.  He claimed he was carrying boxes and fell down 
a ladder.  He said he was taken to sick bay and received 
treatment for his back. 

VA outpatient treatment records disclose that the Veteran 
complained of chronic low back pain in July 1999.  A private 
chiropractor related in February 2001 that he had treated the 
Veteran for a number of years for a chronic low back 
condition.  He stated the Veteran had been hospitalized on 
one occasion and diagnosed with severe disc degeneration of 
the lumbar spine.  

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  Although the Veteran now insists he was treated for 
low back complaints following a fall in service, the fact 
remains that the service treatment records are negative for 
complaints or findings concerning the low back.  A clinical 
evaluation of the spine was normal on the separation 
examination in March 1970.  It is also significant to point 
out that when he filed his application for compensation for 
his back in October 1999, he specifically stated that he was 
not seen on active duty for any of the claimed conditions.  

The Board also notes that when he was seen by the VA for low 
back complaints in July 1999, he specifically attributed his 
back problems to an automobile accident.  Two months later, 
he informed a VA medical provider that he had experienced low 
back pain since a motor vehicle accident in 1972.  In 
addition, on his claim for service connection received in 
October 1999, the Veteran referred to treatment for his low 
back for only the past ten years.  

The only evidence linking the Veteran's low back problems to 
service consists of his statements.  The Board finds, 
however, that such statements are not credible.  When seeking 
medical treatment in 1999, he specifically attributed his low 
back disability to a motor vehicle accident that occurred 
following service.  In addition, he has not claimed any 
treatment for his low back condition until nearly 20 years 
had elapsed since his discharge from service.  Moreover, he 
denied treatment in service on his application, but during 
the course of the claim has changed his contention to being 
treated for his back on numerous occasions.  

Due to the inconsistencies with respect to the report of in-
service treatment at initiation of the claim and after denial 
of the claim, the lack of complaints or findings of back pain 
in his service treatment records, and the inconsistencies 
throughout the record with respect to other claims, the Board 
finds the Veteran's contentions of suffering a back injury in 
service are not credible.  See Buchanan and Caluza, both 
supra.

Moreover, there is no evidence of arthritis within one year 
following discharge from service, and none of the medical 
evidence suggests a link between the Veteran's current low 
back disability and his active service.  Although the Veteran 
has never been afforded a VA examination to determine the 
etiology of his current low back condition, as explained 
below, such an examination is not necessary in this case.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, there is no credible evidence of an in-service 
back injury or condition, and there is no post-service 
medical evidence which suggests that the currently diagnosed 
low back disability is in any way related to the Veteran's 
military service.  "[A] medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  As there is no credible evidence of an in-service 
back injury or condition, a VA examination is not warranted.

In essence, the evidence of a nexus between the Veteran's low 
back disability and his military service is limited to the 
Veteran's own statements.  This is not competent evidence of 
the claimed nexus since laypersons, such as the Veteran, are 
not qualified to render an opinion concerning matters 
involving medical expertise.  See Layno v. Brown, 6 Vet. App. 
465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007) (noting general competence to testify 
as to symptoms but not to provide medical diagnosis).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)





ORDER

Severance of service connection for residuals of frostbite of 
the right foot was proper, and the appeal is denied.

Severance of service connection for residuals of frostbite of 
the left foot was proper, and the appeal is denied.

Severance of service connection for peripheral neuropathy of 
the right lower extremity was proper, and the appeal is 
denied.

Severance of service connection for peripheral neuropathy of 
the left lower extremity was proper, and the appeal is 
denied.

Service connection for a lumbosacral spine disability is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


